Title: To James Madison from George Davis, 2 June 1807
From: Davis, George
To: Madison, James



Sir,
Tripoli 2d. June 1807.

I arrived at this place on the 7th. ultimo, and on the 10th. communicated to the Minister of Foreign affairs, Sidi Dghies, my orders relative to the Execution of the 3d. article of the treaty.  He expressed some surprise at the demand and instantly handed me the secret article (of which I have the honor to enclose you a copy) and promised to take an early opportunity of acquainting the Bashaw.
On the morning of the 11th. the Minister of Marines (brother in law to the Bashaw) waited on me at an early hour and asked me, in the name of his Excellency, to repeat what I had stated the day before to the Minister Sidi Dghies.  He said it was so strange that his master supposed there must be some misunderstanding, that every body knew the opposition which was made to that article on the part of the Bashaw even in the form it stood, and that my government must be convinced that time had not lessened the difficulties annexed to it’s execution: That it appeared very inconsistent for me to present assurances of our friendship, while I came instructed to violate the most sacred article of our treaty.  I informed him that I only wanted an answer to the Demand I had made, by which my future conduct would be regulated, and, as his comments could not possibly affect the measures my Government had resolved to take, they might very well be spared.
When he retired I waited on the Minister Sidi Dghies, who had not received any answer from the Bashaw.  His impressions were, that my exertions to obtain the release of the family would prove fruitless, and suggested the propriety of my acquainting the Government with the nature of the secret article, which he supposed from my instructions they must be ignorant of.  I expressed the wish of having an early answer, and informed him that as the line of conduct I was to pursue in case of a refusal had been directed by the Government, a delay of that kind was very unnecessary, and that he might not be aware of the consequences which might result from the inexecution of the treaty.  He requested me to call again the next day.
On the morning of the 12th. we again waited on the Minister who received us with a forced gaiety, and after some desultory conversation asked if I was not of his opinion, that it would be better to wait an answer from the President, than to carry things to a serious extreme: that the Bashaw appeared to be much displeased and very unhappy, and certainly would not make such a sacrafice for nothing.
I asked if that were to be considered as a definitive answer from his master.  He hesitated and evaded an answer.  I assured him that it was unnecessary for us to speak at a distance; that I requested an immediate answer from the Bashaw, that the Brig could be detained no longer, and that the family or myself must embark on board.
A short time after we had left him he sent for Mr. Ridgely and requested I would join him in half an hour.  On entering his apartment I found him walking with extreme agitation; he requested Mr. Ridgely to explain to me the object of this visit.  Mr. Ridgely prefaced his observations by saying that he was fully satisfied of the Minister’s sincerity and hoped it would influence my conduct.  The minister told him he feared for his life and explained some traits in the bashaw’s character and reasons which made him so tenacious on this point: that his friendship for the exile was known and had drawn upon him great and powerful Enemies, that my persevering so warmly in the demand might induce, the Bashaw to believe that he (the Minister) supported rather than opposed me, that he would make a considerable pecuniary sacrifice to obtain my wishes and that it might be succesful solicited me to ask the family as a favor rather than demand it as a right.  The Divan had been called and I would be received by them at the Castle: that he would be the interpreter, opposing me warmly in language  take a different part in arabic and concluded with some warm ejaculations for the happy termination of the affair.
I thanked the minister for his friendship and assured him of my compliance with his wishes that his confidence in me induced me to add, that the expectations of my Government were not restricted to the delivery of the family; that I was instructed to demand an establishment for them.  He said if the first was granted there would be no great difficulty in the second to a moderate degree.
At 1/2 past nine A. M. I was sent for to the castle, where we found the Divan assembled, when my orders were again made known and each in his turn offered his comments on the secret article, and, after considerable discussion the Bashaw addressed himself to me and requested my opinion on the line of conduct he ought to pursue; that he had strong reasons for wishing to retain the family, and that he had justice on his side.  I told his Excellency that I could foresee no possible ill which could result to him from their immediate delivery; but that his retention of them would do us considerable injury: that our treaty was known to all the world, and our public faith pledged in their behalf: that his brother had co-operated with us, and, to deceive him in such a tender point was to disgrace us as a nation.
He asked if I would certify that the treaty had been ratified to which I consented provided he would execute the 3d. article.  He replied that the acts of no individual should again involve him with us, and that the wishes of our Government should be complied with.
I thanked him and informed him that the wife of the Bey and the other married sister were permitted to remain, at which the Divan expressed much satisfaction.
On the 13th. I waited on the Minister to learn when they would be ready to embark and requested that their slaves, effects &ca. &ca. would not be with held to which he consented.  I told him that I had now a favor to solicit, which was, that some establishment should be made for the children.  He assured us that he had  a considerable pecuniary sacrafice to release them, that the Bey was much disposed to do something for the mother and brother of his wife, and in order that no discontent might remain on our part, he would engage that they should be provided for, and that he would give some  himself.  I told him that he should not lose by his liberality and that the expences he had incurred would be remunerated him by the United States.  The exact amount of his sacrifice will be ascertained and I shall trust to his Excellency the president to make good my assurances.
Capt. Dent’s orders being to sail in the evening and it requiring some time to prepare and clothe the family I could not avail myself of this opportunity of sending them to Syracuse.  The same reason prevented my writing by the Hornet.
I have the honor to enclose you copies of my letters to Commodore Campbell and His Excellency Ahmet Bashaw.
The Minister Dghies holds his public situation from policy, perhaps necessity; he is wealthy and the greatest sufferer in all serious difficulties.  He possesses considerable talents and which I am sure will never be used to foment a war with any power.  The concessions we have obtained here are unprecedented; and every circumstance tends to impress me with the belief that we are not placed beneath England or France.  With profound respect and consideration, I have the honor to be Sir Your Mo: Obt. Servt.

George Davis

